Title: José Corrêa da Serra to Thomas Jefferson, 16 September 1818
From: Corrêa da Serra, José
To: Jefferson, Thomas


          
            Dear Sir
            Philadelphia.
16. Septr 1818.
          
          In the mountains of New Jersey i read in the Newspapers that your Legislature had decided that the central college of your University was to be at Charlottesville. Immediately on my return in Philadelphia i have witnessed the injustice done to Mr Cooper, by preferring to him a man poor in science, and unfit to increase his capital. I congratulate you for both these events which contribute so materially to the fullfilment of your views for the instruction of Virginia. Mr Cooper will bring there an immense store of useful knowledge accompanied with much philosophy and a great zeal for the dissemination of true science. I am much mistaken if his settlement in your state does not prove a remarkable epoch in the history of the Litterary advancement of Virginia. He will set out for Monticello in very few days, and i will have the satisfaction of presenting him to you before the end of this month, because in going to pay you my annual visit, i intend to profit of his company. In the mean time accept the assurance of the sentiments which i have Long vowed to you
          
            Your most obedient servt
            Joseph Corrêa de Serra
          
         